TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00735-CR


Caleb Eugene McDaniel, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-01-0271-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING






Appellant Caleb Eugene McDaniel pleaded guilty to an indictment accusing him of
aggravated sexual assault of a child.  See Tex. Pen. Code Ann. § 22.021 (West Supp. 2002).  The
district court adjudged him guilty and assessed punishment at imprisonment for eight years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by advancing an arguable point of error.  See also Penson v. Ohio, 488 U.S. 75 (1988); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);  Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was
advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief has
been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  A discussion of the contention advanced in counsel's brief would serve no
beneficial purpose.
The judgment of conviction is affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   May 31, 2002
Do Not Publish